       Case 20-10064-amc        Doc 23Filed 04/17/20 Entered 04/17/20 17:35:22               Desc Main
                                      Document Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

       CAROL BORMANN                               Chapter 13



                             Debtor                Bankruptcy No. 20-10064-AMC

                               OBJECTION OF CHAPTER 13 TRUSTEE
                             TO CONFIRMATION OF PLAN OF DEBTOR(S)

       AND NOW comes, WILLIAM C. MILLER, ESQUIRE, chapter 13 standing trustee, to object to
confirmation of the chapter 13 plan of debtor(s), because it fails to comply with 11 U.S.C. Sections 1322
and/or 1325 of the Bankruptcy Code, and/or debtor(s) has/have failed to provide information,
evidence, or corrections to the petition, schedules, statements or other documents filed by debtor(s) to
enable the standing trustee to evaluate the Plan for confirmation, as follows:

Debtor(s) has/have failed to provide required documentation as to depository and investment accounts as
required by Bankruptcy Rule 4002(b)(2)(B).
Debtor(s) has/have failed to provide evidence of insurance coverage on real property owned by such debtor(s) as
directed at the meeting of creditors.
Debtor(s) has/have failed to file an amended plan as directed at the meeting of creditors.

       WHEREFORE, the standing trustee requests that the Court enter an order in the form annexed hereto
denying confirmation of the Plan.


                                                   Respectfully submitted,

                                                     /s/ William C. Miller
                                                   William C. Miller, Esquire
                                                   Chapter 13 Standing Trustee
